

Exhibit 10-G-3


Description of Director Compensation


Fees.* The following fees are paid to directors who are not Ford employees:
 
Annual Board membership fee
$200,000
Annual Committee chair fee
$5,000
Annual Presiding Director fee
$10,000



Deferred Compensation Plan. Under this plan, $120,000 of a director's annual
Board membership fee must be deferred in common stock units. Directors also can
choose to have the payment of all or some of the remainder of their fees
deferred in the form of cash and/or common stock units. Each common stock unit
is equal in value to a share of common stock and is ultimately paid in cash.
These common stock units generate Dividend Equivalents in the form of additional
common stock units. These units are credited to the directors' accounts on the
date common stock cash dividends are paid. Any fees deferred in cash are held in
the general funds of the Company. Interest on fees deferred in cash is credited
semi-annually to the directors' accounts at the then-current U.S. Treasury Bill
rate plus 0.75%. In general, deferred amounts are not paid until after the
director retires from the Board. The amounts are then paid, at the director's
option, either in a lump sum or in annual installments over a period of up to
ten years.


Restricted Stock Plan. Effective July 1, 2004, Ford amended the Restricted Stock
Plan for Non-Employee Directors providing for its termination, except with
respect to outstanding grants of restricted stock and stock equivalents. Each
non-employee director who had served for six months received 3,496 shares of
common stock subject to restrictions on sale. In general, the restrictions
expire for 20% of the shares each year following the year of the grant. No new
grants of restricted stock will be made under the plan.


Life Insurance. Ford provides non-employee directors with $200,000 of life
insurance and $500,000 of accidental death or dismemberment coverage. The life
insurance coverage continues after the director retires from the Board if the
director is at least 55 years old and has served for at least five years. A
director who retires from the Board after age 70 or, after age 55 with Board
approval, and who has served for at least five years, may elect to have the life
insurance reduced to $100,000 and receive $15,000 a year for life. The
accidental death or dismemberment coverage may, at the director's expense, be
supplemented up to an additional $500,000 and ends when the director retires
from the Board.


Matching Gift Program and Vehicle Evaluation Program. Effective November 1,
2005, the matching gift program was discontinued. Under that program,
non-employee directors could give up to $25,000 per year to certain tax-exempt
organizations under the Ford Fund Matching Gift Program. For each dollar given,
the Ford Motor Company Fund contributed two dollars. The Company also provides
directors with the use of company vehicles at an estimated average value for
2005 of approximately $28,000 per director. The directors are expected to
provide evaluations of the vehicles to the Company.










* On March 8, 2005, Homer A. Neal, a member of the Board of Directors, joined
the board of managers of Ford Global Technologies, LLC, a wholly-owned
subsidiary that manages the Company’s intellectual property. As a non-employee
member of such board, Dr. Neal receives the customary fees paid to non-employee
members. Currently, the fees are: Annual Fee: $10,000, Attendance Fee: $1,000
per meeting. Dr. Neal attended two meetings of the board of managers of Ford
Global Technologies during 2005.